Exhibit 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”), is made and entered into as of the 1st day of
April, 2008 by and between Tronox Incorporated, a Delaware corporation
(hereinafter the “Company” or “Employer”), and Kelly A. Green (hereinafter the
“Executive”). This Agreement replaces and renders void any other agreement of
employment between the Company and the Executive, including that certain
Continuity Agreement between the Company and Executive dated November 28, 2005
(the “Prior Agreement”).

WHEREAS: Executive has been employed by the Company for 18 years and is
currently Vice President, Quality and Continuous Improvement; and

WHEREAS, Executive possesses an intimate knowledge of the business and affairs
of the Company, its policies, methods, personnel and problems; and

WHEREAS, the Board of Directors of the Company (hereinafter the “Board,” which
term includes any committees of the Board) recognizes that the Executive’s
contribution to the Company has been substantial and desires to assure the
Company of Executive’s continued employment in an executive capacity and to
compensate Executive therefor; and

WHEREAS Executive has specific duties and unique talents which are of a benefit
to the Company both presently and in the future; and

WHEREAS, the Company’s Board considers the continued services of key executives
of the company to be in the best interests of the Company and its stockholders;
and

WHEREAS, the Company’s Board desires to assure, and has determined that it is
appropriate and in the best interests of the Company and its stockholders to
reinforce and encourage the continued attention and dedication of key executives
of the Company to their duties of employment without personal distraction or
conflict of interest in circumstances which could arise from the occurrence of a
change in control of the Company; and

WHEREAS, the Company’s Board has previously authorized the Company to enter into
continuity agreements including the Prior Agreement with the key executives of
the Company and any of its respective subsidiaries (such entities are
hereinafter included in the term the “Employer” as the context may require),
which agreements set forth, among other things, the severance compensation which
the Company agrees under certain circumstances to pay such executives; and

WHEREAS, the Company’s Board and the Executive desire to amend and replace the
Prior Agreement, amend the term of the Prior Agreement and to enter into this
Agreement to address the matters previously included in the Prior Agreement and
additional matters; and

WHEREAS, this Agreement is intended to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). This
Agreement shall be interpreted, operated, and administered in a manner
consistent with these intentions, and the parties agree to amend this Agreement
further (if necessary) in order to avoid the adverse tax consequences of Code
Section 409A.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

1. Term. This Agreement shall become effective on the date hereof first written
above (the “Effective Date”) and remain in effect until the third anniversary
thereof. Unless the Company informs the Executive, in writing, at least 180 days
prior to the end of the initial term or any renewal date, that this Agreement
shall not be renewed, this Agreement shall automatically renew for additional
one (1) year terms on each successive anniversary date of the preceding term.
The foregoing shall constitute the “Term” of this Agreement for purposes hereof
and all of the period during the Term shall be referred to as the “Employment
Period”.

2. Position and Duties. During the Employment Period, Executive will devote
substantially all of Executive’s working time, attention and energies (other
than absences due to illness or vacation) to the performance of Executive’s
duties for the Company. Notwithstanding the above, Executive will be permitted,
to the extent such activities do not interfere with the performance by Executive
of Executive’s duties and responsibilities under this Agreement or violate
Sections 14(a) or (b) of this Agreement, to (i) manage Executive’s personal,
financial and legal affairs, and (ii) serve on civic or other boards or
committees.

3. Place of Performance. Executive’s place of employment will be the Company’s
principal executive offices in Oklahoma City, Oklahoma.

4. Compensation and Related Matters.

(a) Base Salary. During the Employment Period, the Company will pay Executive a
base salary (“Base Salary”), to be set by the Board and reviewed in accordance
with the Company’s compensation policies from time to time established by the
Board. The Base Salary will be paid in approximate equal installments in
accordance with the Company’s customary payroll practices.

(b) Annual Incentive Bonus. During each year of the Employment Period, Executive
shall participate in the Company’s Annual Incentive Compensation Plan, as
amended, replaced and determined from time to time by the Board.

(c) Welfare, Pension and Incentive Benefit Plans; Reimbursement for COBRA
Coverage. During the Employment Period, Executive (and Executive’s spouse and/or
dependents to the extent provided in the applicable plans and programs) will be
entitled to participate in and be covered under all the welfare benefit plans or
programs maintained by the Company for the benefit of its senior executive
officers pursuant to the terms of such plans and programs including, without
limitation, all medical, life, hospitalization, dental, disability, accidental
death and dismemberment and travel accident insurance plans and programs. In
addition, during the Employment Period, Executive will be eligible to
participate in all pension, retirement, savings and other employee benefit plans
and programs and long-term incentive plans maintained from time to time by the
Company for the benefit of its senior executive officers.

 

2



--------------------------------------------------------------------------------

(d) Fringe Benefits. During the Employment Period, the Company will provide
Executive with such other fringe benefits as commensurate with Executive’s
position and as determined from time to time by the Board.

5. Change in Control. No compensation or other benefit pursuant to Section 7
hereof shall be payable under this Agreement unless and until either (i) a
Change in Control of the Company (as hereinafter defined) shall have occurred
while the Executive is employed by an Employer and the Executive’s employment by
an Employer thereafter shall have terminated in accordance with Section 6 hereof
or (ii) the Executive’s employment by an Employer shall have terminated in
accordance with Section 6(a)(ii) hereof prior to the occurrence of the Change in
Control. For purposes of this Agreement, a “Change in Control” shall be deemed
to have occurred if, beginning on the Effective Date and before the end of the
Term of this Agreement:

(a) any person (“Person”) as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in
Section 13(d) and 14(d) thereof, including a “group” as defined in Section 13(d)
of the Exchange Act but excluding the Company and any subsidiary and any
employee benefit plan sponsored or maintained by the Company or any subsidiary
(including any trustee of such plan acting as trustee), directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), of securities of the Company representing 25% or more of the combined
voting power of the Company's then outstanding securities (other than indirectly
as a result of the Company's redemption of its securities); or

(b) the consummation of any merger or other business combination of the Company,
sale of 50% or more of the Company's assets, liquidation or dissolution of the
Company or combination of the foregoing transactions (the “Transactions”) other
than a Transaction immediately following which the shareholders of the Company
and any trustee or fiduciary of any Company employee benefit plan immediately
prior to the Transaction own at least 60% of the voting power, directly or
indirectly, of (A) the surviving corporation in any such merger or other
business combination; (B) the purchaser of or successor to the Company’s assets;
(C) both the surviving corporation and the purchaser in the event of any
combination of Transactions; or (D) the parent company owning 100% of such
surviving corporation, purchaser or both the surviving corporation and the
purchaser, as the case may be; or

(c) within any twenty-four month period, the persons who were directors
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of a successor to the Company. For this
purpose, any director who was not a director at the beginning of such period
shall be deemed to be an Incumbent Director if such director was elected to the
Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors (so long
as such director was not nominated by a person who commenced or threatened to
commence an election contest or proxy solicitation by or on behalf of a Person
(other than the Board) or who has entered into an agreement to effect a Change
in Control or expressed an intention to cause such a Change in Control); or

(d) a majority of the members of the Board in office immediately prior to a
proposed transaction determine by a written resolution that such proposed
transaction, if taken, will be deemed a Change in Control and such proposed
transaction is consummated.

 

3



--------------------------------------------------------------------------------

6. Termination of Employment; Definitions.

(a) Termination without Cause by the Company or for Good Reason by the
Executive.

(i) The Executive shall be entitled to the compensation provided for in
Section 7 hereof, if within three years after a Change in Control, the
Executive’s employment by an Employer shall be terminated (A) by an Employer for
any reason other than (I) the Executive’s Disability or Retirement, (II) the
Executive’s death or (III) for Cause, or (B) by the Executive with Good Reason
(all terms are as hereinafter defined), unless such termination occurs with the
Executive’s prior written consent expressly waiving the rights provided
hereunder.

(ii) The Executive shall be entitled to the compensation provided for in
Section 7 hereof if, (A) in the event that an agreement is executed and
delivered which, if consummated, would result in a Change of Control and, within
12 months thereafter, the Executive is terminated without Cause by the Company
(other than on account of Executive's Death or Disability) or terminates
employment with Good Reason prior to the Change in Control, (B) such termination
is at the request or instigation of the acquiror or merger partner or otherwise
in connection with the anticipated Change in Control, and (C) within said 12
month period, such Change in Control actually occurs.

(iii) The Executive shall be entitled to the compensation provided for in
Section 8 hereof if (x) the Executive’s employment by an Employer shall be
terminated by an Employer for any reason other than (I) the Executive’s
Disability or Retirement, (II) the Executive’s death or (III) for Cause and
(y) the provisions of clauses (i) or (ii) above do not apply to such
termination.

(b) Disability. For purposes of this Agreement, “Disability” shall mean the
Executive’s absence from the full-time performance of the Executive’s duties (as
such duties existed immediately prior to such absence) for 180 consecutive
business days, when the Executive is disabled as a result of incapacity due to
physical or mental illness.

(c) Retirement. For purposes of this Agreement, “Retirement” shall mean the
Executive’s voluntary termination of employment pursuant to late, normal or
early retirement under a pension plan sponsored by an Employer, as defined in
such plan, but only if such retirement occurs prior to a termination by an
Employer without Cause or by the Executive for Good Reason.

(d) Cause. For purposes of this Agreement, “Cause” shall mean:

(i) the willful and continued failure of the Executive to perform substantially
all of Executive’s duties with an Employer (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to such Executive by the Board
which specifically identifies the manner in which the Board believes that the
Executive has not substantially performed Executive’s duties;

(ii) the willful engaging by the Executive in gross misconduct which is
materially and demonstrably injurious to the Company or any Employer; or

 

4



--------------------------------------------------------------------------------

(iii) the conviction of, or plea of guilty or nolo contendere to, a felony.

Termination of the Executive for Cause shall be made by delivery to the
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than a three-fourths majority of the non-employee Directors of the Company
or of the ultimate parent of the entity which caused the Change in Control (if
the Company has become a subsidiary) at a meeting of such Directors called and
held for such purpose, after 30 days prior written notice to the Executive
specifying the basis for such termination and the particulars thereof and a
reasonable opportunity for the Executive to cure or otherwise resolve the
behavior in question prior to such meeting, finding that in the reasonable
judgment of such Directors, the conduct or event set forth in any of clauses
(i) through (iii) above has occurred and that such occurrence warrants the
Executive’s termination.

(e) Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence, within the Term of this Agreement, of any of the following without
the Executive’s written consent expressly waiving the rights provided hereunder:

(i) any material and adverse diminution in the Executive’s duties or
responsibilities with the Company (or any affiliate thereof) from those in
effect immediately prior to the Change in Control;

(ii) any reduction in the Executive’s annual base salary or any adverse change
in bonus opportunity or participation in cash bonus programs in effect
immediately prior to the Change in Control;

(iii) any requirement that Executive be based at a location more than 35 miles
from the location at which the Executive was based immediately prior to the
Change in Control (or a substantial increase in the amount of travel Executive
is required to do because of a relocation of the executive offices);

(iv) any failure by the Company to obtain from any successor to the Company an
agreement reasonably satisfactory to the Executive to assume and perform this
Agreement, as contemplated by Section 10(a) hereof; or

(v) any amendment, reduction or termination of any benefit plan, program or
arrangement, which has the effect of causing the Executive to have benefits
which are substantially decreased, in the aggregate, from those benefits
provided to the Executive immediately prior to the Change in Control.

Notwithstanding the foregoing, in the event Executive provides the Company with
a Notice of Termination (as defined below) referencing this Section 6(e) (with
the exception of Section 6(e)(v)), the Company shall have 30 days thereafter in
which to cure or resolve the behavior otherwise constituting Good Reason.

(f) Notice of Termination. Any purported termination of the Executive’s
employment (other than on account of Executive’s death) with an Employer, if
such termination occurs after the occurrence of a Change in Control or under
circumstances specified under

 

5



--------------------------------------------------------------------------------

Section 6(a)(ii) above, shall be communicated by a Notice of Termination to the
Executive, if such termination is by an Employer, or to an Employer, if such
termination is by the Executive. For purposes of this Agreement, “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provisions so indicated. For
purposes of this Agreement, no purported termination of Executive’s employment
with an Employer shall be effective without such a Notice of Termination having
been given.

7. Compensation Upon Termination After a Change in Control.

Subject to Section 12 hereof, if after or in connection with a Change in
Control, the Executive’s employment by an Employer is terminated under
circumstances requiring payments in accordance with Section 6(a)(i) or (ii), the
Executive shall be entitled to the following payments and benefits:

(a) Severance. The Company shall pay or cause to be paid to the Executive a lump
sum cash severance amount equal to two (2) times the sum of (A) the Executive’s
annual Base Salary on the date of the Change in Control (or, if higher, the
annual base salary in effect immediately prior to the giving of the Notice of
Termination) and (B) the Executive’s target bonus for the year in which the
Notice of Termination is given.

(b) Additional Payments and Benefits. The Executive shall also be entitled to:

(i) a lump sum cash payment equal to the sum of (A) the Executive’s accrued but
unpaid annual base salary through the date of termination, (B) the unpaid
portion, if any, of bonuses previously earned by the Executive pursuant to the
Company’s incentive award program, plus the pro rata portion of the target bonus
to be paid for the year in which the date of termination occurs (calculated
through the date of termination), and (C) an amount, if any, equal to any
accrued vacation pay, in full satisfaction of Executive’s rights thereto;

(ii) a lump sum cash payment equal to the aggregate sum of (A) additional
pension contributions in an amount equal to the Company’s contributions under
the Company’s 401(k) plan, profit sharing or other savings pension plans (or
such other qualified and nonqualified defined contribution pension plans as then
in effect) for the two (2) year period following the date of termination (the
“Separation Period”) (based on assumed rates of Executive’s contributions at the
level of participation in effect as of the last date Executive was permitted to
participate); and (B) the difference between the discounted present value (i.e.,
lump sum value) of the annuity benefit the Executive is entitled to receive
under the Company’s qualified and nonqualified defined benefit retirement
programs in which the Executive is a participant calculated through the date of
termination and the discounted present value (i.e., lump sum value) of the
annuity benefit the Executive would be entitled to receive under such retirement
programs calculated after adding an additional two years of credit to age and
service up to a maximum of age 65 as if the Executive had been paid at the rate
used to calculate the payments under Section 7(a), provided that the such
credits shall not be added to any additional credits already provided by the
terms of any other Company programs in respect of the termination covered hereby
and Executive shall be entitled only to the greater of the credits provided
herein or those of any other program; discounted present value (i.e., lump sum
value)

 

6



--------------------------------------------------------------------------------

shall be calculated using a discount factor equal to one percentage point below
the rate of interest, per annum, publicly announced by The Chase Manhattan Bank,
N.A. as its prime rate in effect at its principal office in New York City, and
using the actuarial factors set forth in the defined benefit retirement program;

(iii) continued medical, dental, vision, and life insurance coverage (excluding
accident, death, and disability insurance) for the Executive and the Executive’s
eligible dependents, on the same basis as in effect prior to the Change in
Control or the Executive’s termination, whichever is deemed to provide for more
substantial benefits, for a period ending on the earlier of (A) the end of the
Separation Period or (B) the commencement of comparable coverage by the
Executive with a subsequent employer; provided, however, to the extent required,
to effect the foregoing, the Company shall reimburse the Executive for the COBRA
premiums paid by the Executive for the first six months following the
Executive’s termination on or before the first business day of the eighth month
following the Executive’s termination. The Company shall also pay the
Executive’s COBRA premiums for a period commencing on the six-month anniversary
of the date of the Executive’s termination through the end of the COBRA period.
Subsequent to the COBRA period, the Company shall continue to provide, for a
period of up to 18 months following the last day of the Executive’s COBRA period
, the Executive (and the Executive’s eligible dependents, if applicable) with
the same level of health insurance benefits upon substantially similar terms and
conditions (including contributions required by the Executive for such benefits)
as existed immediately prior to the Executive’s termination (or, if more
favorable to the Executive, as such benefits and terms and conditions existed
immediately prior to the Change in Control).

(iv) unless it would adversely affect the Company’s ability to use pooling of
interest accounting in a Change in Control transaction in which such accounting
is intended to be used, immediate 100% vesting of all outstanding stock options,
stock appreciation rights, performance awards and restricted stock granted or
issued by any Employer to the extent not previously vested on or following the
Change of Control; and

(v) all other accrued or vested benefits in accordance with the terms of the
applicable plan (with an offset for any amounts paid under Section 7(b)(i)(C),
above).

(c) Outplacement. If so requested by the Executive, outplacement services shall
be provided by a professional outplacement provider selected by Executive;
provided, however, that such outplacement services shall be provided the
Executive at an aggregate total cost to the Company of not more than ten
(10) percent of such Executive's annual base salary. All expenses related to
outplacement services under this Section 7(d) must be incurred by the end of the
second year, and reimbursement for such services must in fact be made by the end
of the third year, following the year in which the Termination occurs.

8. Compensation Upon Termination by Company Without Cause Prior to a Change of
Control.

Subject to Section 12, in the event Executive’s employment is terminated by
Company without Cause prior to a Change in Control, except as otherwise provided
in Section 6(a)(ii), Executive will be entitled to the benefits specified in
this Section 8(a). Notwithstanding anything herein or in any other plan or
agreement to the contrary, the benefits and payments

 

7



--------------------------------------------------------------------------------

pursuant to this Section 8 are not in addition to any similar payments or
benefits otherwise available to Executive and shall be reduced, but not less
than zero, by the amount of any other similar payments or benefits provided by
the Company or any of its plans as a result of the termination, including
without limitation any replacements or continuations of the Company’s ITP Plan
(which is currently expired) or any similar plans.

(a) the Company shall pay Executive a lump sum cash severance amount equal to
one and five tenths (1.5) times the sum of (i) the Executive’s annual Base
Salary on the date of termination and (ii) the Executive’s target bonus for the
year in which the Notice of termination is given;

(b) The Executive shall also be entitled to:

(i) a lump sum cash payment equal to the sum of (A) the Executive’s accrued but
unpaid annual base salary through the date of termination, (B) the unpaid
portion, if any, of bonuses previously earned by the Executive pursuant to the
Company’s incentive award program, plus the pro rata portion of the actual
bonus, if any, to be paid for the year in which the date of termination occurs
(calculated through the date of termination), and (C) an amount, if any, equal
to any accrued vacation pay, in full satisfaction of Executive’s rights thereto;

(ii) a lump sum cash payment equal the difference between the discounted present
value (i.e., lump sum value) of the annuity benefit the Executive is entitled to
receive under the Company’s qualified and nonqualified defined benefit
retirement programs in which the Executive is a participant calculated through
the date of termination and the discounted present value (i.e., lump sum value)
of the annuity benefit the Executive would be entitled to receive under such
retirement programs calculated after adding an additional two years of credit to
age and service up to a maximum of age 65 as if the Executive had been paid at
the rate used to calculate the payments under Section 8(a), provided that the
additional credits added with respect to each retirement program shall not
exceed two years when added to any additional credits already provided by the
terms of such programs in respect of the termination covered hereby; discounted
present value (i.e., lump sum value) shall be calculated using a discount factor
equal to one percentage point below the rate of interest, per annum, publicly
announced by The Chase Manhattan Bank, N.A. as its prime rate in effect at its
principal office in New York City, and using the actuarial factors set forth in
the defined benefit retirement program;

(c) continued medical, dental, vision, and life insurance coverage (excluding
accident, death, and disability insurance) for the Executive and the Executive’s
eligible dependents, on the same basis as in effect prior to the Change in
Control or the Executive’s termination, whichever is deemed to provide for more
substantial benefits, for a period ending on the earlier of (A) the end of the
Separation Period or (B) the commencement of comparable coverage by the
Executive with a subsequent employer; provided, however, to the extent required,
to effect the foregoing, the Company shall reimburse the Executive for the COBRA
premiums paid by the Executive for the first six months following the
Executive’s termination on or before the first business day of the eighth month
following the Executive’s termination. The Company shall also pay the
Executive’s COBRA premiums for a period commencing on the six-month anniversary
of the date of the Executive’s termination through the end of the COBRA period.
Subsequent to the COBRA period, the Company shall continue to provide, for a
period

 

8



--------------------------------------------------------------------------------

of up to 18 months following the last day of the Executive’s COBRA period , the
Executive (and the Executive’s eligible dependents, if applicable) with the same
level of health insurance benefits upon substantially similar terms and
conditions (including contributions required by the Executive for such benefits)
as existed immediately prior to the Executive’s termination (or, if more
favorable to the Executive, as such benefits and terms and conditions existed
immediately prior to the Change in Control).

(d) the Company will reimburse Executive, pursuant to the Company’s policy, or
reasonable business expenses incurred, but not paid, prior to the Date of
Termination;

(e) If so requested by the Executive, outplacement services shall be provided by
a professional outplacement provider selected by Executive; provided, however,
that such outplacement services shall be provided the Executive at an aggregate
total cost to the Company of not more than ten (10) percent of such Executive’s
annual base salary. All expenses related to outplacement services under this
Section 8(e) must be incurred by the end of the second year, and reimbursement
for such services must in fact be made by the end of the third year, following
the year in which the Termination occurs; and

(f) Executive will be entitled to any other rights, compensation and/or benefits
as may be due Executive following termination to which he/she is otherwise
entitled in accordance with the terms and provisions of any plans and programs
of the Company.

9. Compensation Upon Termination for Death, Disability or Retirement.

If an Executive’s employment is terminated for Death, Disability or Retirement
prior to any other termination, Executive will receive:

(a) the sum of (i) Executive’s accrued but unpaid salary through the date of
Termination, (ii) the pro rata portion of the Executive’s target bonus for the
year of Executive’s Death or Disability (calculated through the date of
Termination) (but not in the event of Retirement), and (iii) an amount equal to
any accrued vacation pay; and

(b) other accrued or vested benefits in accordance with the terms of the
applicable plan (with an offset for any amounts paid under item (a)(iii),
above).

(c) All amounts payable under this Section 9(a) shall be payable within 30 days
following the Executive’s Separation from Service.

10. Compensation Upon Termination for Cause or by Executive.

If an Executive’s employment is terminated (i) by the Company for Cause or
(ii) by Executive for any reason other than Good Reason after a Change in
Control, Death, Disability or Retirement, Executive will receive:

(a) the sum of (i) Executive’s accrued but unpaid salary through the date of
termination payable in accordance with the employer’s standard payroll
practices, and (ii) an amount equal to any accrued vacation pay; and

(b) other accrued or vested benefits in accordance with the terms of the
applicable plan (with an offset for any amounts paid under (a)(ii), above).

 

9



--------------------------------------------------------------------------------

11. Excess Parachute Payments.

(a) (i) If it is determined (as hereafter provided) that any payment or
distribution by the Company or any Employer to or for the benefit of the
Executive pursuant to Section 7, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement in
connection with a Change in Control, including without limitation any stock
option, stock appreciation right or similar right, or the lapse or termination
of any restriction on or the vesting or exercisability of any of the foregoing
(a “Severance Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) by reason of being
“contingent on a change in ownership or control” of the Company, within the
meaning of Section 280G of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law, or any interest or penalties with
respect to such excise tax (such tax or taxes, together with any such interest
and penalties, are hereafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment or payments (a
“Gross-Up Payment”) in an amount such that, after payment by the Executive of
all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax, imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Severance Payments.

(ii) Subject to the provisions of Section 11(a)(i) hereof, all determinations
required to be made under this Section 11, including whether an Excise Tax is
payable by the Executive and the amount of such Excise Tax and whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by the nationally recognized firm of certified public accountants (the
“Accounting Firm”) used by the Company prior to the Change in Control (or, if
such Accounting Firm declines to serve, the Accounting Firm shall be a
nationally recognized firm of certified public accountants selected by the
Executive). The Accounting Firm shall be directed by the Company or the
Executive to submit its preliminary determination and detailed supporting
calculations to both the Company and the Executive within 15 calendar days after
the Termination Date, if applicable, and any other such time or times as may be
requested by the Company or the Executive. If the Accounting Firm determines
that any Excise Tax is payable by the Executive, the Company shall pay the
required Gross-Up Payment to, or for the benefit of, the Executive within five
business days after receipt of such determination and calculations. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall, at the same time as it makes such determination, furnish the Executive
with an opinion that he/she has substantial authority not to report any Excise
Tax on Executive’s federal, state, local income or other tax return. Any
determination by the Accounting Firm as to the amount of the Gross-Up Payment
shall be binding upon the Company and the Executive absent a contrary
determination by the Internal Revenue Services or a court of competent
jurisdiction; provided, however, that no such determination shall eliminate or
reduce the Company's obligation to provide any Gross-Up Payment that shall be
due as a result of such contrary determination. As a result of the uncertainty
in the application of Section 4999 of the Code (or any successor provision
thereto) and the possibility of similar uncertainty regarding state or local tax
law at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Company
should have

 

10



--------------------------------------------------------------------------------

been made (an “Underpayment”), consistent with the calculations required to be
made hereunder. In the event that the Company exhausts or fails to pursue its
remedies pursuant to Section 10 hereof and the Executive thereafter is required
to make a payment of any Excise Tax, the Executive shall direct the Accounting
Firm to determine the amount of the Underpayment that has occurred and to submit
its determination and detailed supporting calculations to both the Company and
the Executive as promptly as possible.

(iii) The federal, state and local income or other tax returns filed by the
Executive (or any filing made by a consolidated tax group which includes the
Company) shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Tax, and at the request of the Company, provide to the Company true and
correct copies (with any amendments) of Executive’s federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five business days pay to the Company the amount of such
reduction.

(iv) The Company and the Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by
Section 11(a) hereof.

(v) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Sections 11(a)(ii) and
(iv) hereof shall be borne by the Company. If such fees and expenses are
initially advanced by the Executive, the Company shall reimburse the Executive
the full amount of such fees and expenses within five business days after
receipt from the Executive of a statement therefor and reasonable evidence of
Executive’s payment thereof. Notwithstanding the immediately preceding,
reimbursement of fees and expenses under this Section 11(a)(v) must be made
before the end of the Executive’s taxable year next following the Executive’s
taxable year in which such fee or expense was incurred. The amount of fees or
expenses eligible for reimbursement under this Section 11(a)(v) during a year
may not affect the fees or expenses eligible for reimbursement under this
Section 11(a)(v) in any other taxable year.

(b) In the event that the Internal Revenue Service claims that any payment or
benefit received under this Agreement constitutes an “excess parachute payment,”
within the meaning of Section 280G(b)(1) of the Code, the Executive shall notify
the Company in writing of such claim. Such notification shall be given as soon
as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30 day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that it desires to contest such claim,

 

11



--------------------------------------------------------------------------------

the Executive shall (i) give the Company any information reasonably requested by
the Company relating to such claim; (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company and
reasonably satisfactory to the Executive; (iii) cooperate with the Company in
good faith in order to effectively contest such claim; and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including, but not limited to, additional interest and penalties and related
legal, consulting or other similar fees) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for and against any Excise Tax or other tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.

(c) The Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either pay the tax claimed
and direct the Executive to sue for a refund or direct the Executive to contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or other tax
(including interest and penalties with respect thereto) imposed with respect to
such payment or with respect to any imputed income with respect to such payment;
and provided, further, that if the Executive is required to extend the statute
of limitations to enable the Company to contest such claim, the Executive may
limit this extension solely to such contested amount. The Company’s control of
the contest shall be limited to issues with respect to which a corporate
deduction would be disallowed pursuant to Section 280G of the Code and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority. In
addition, no position may be taken nor any final resolution be agreed to by the
Company without the Executive’s consent if such position or resolution could
reasonably be expected to adversely affect the Executive (including any other
tax position of the Executive unrelated to matters covered hereby).

(d) If, after payment by the Company in connection with the contest of the
Excise Tax claim, the Executive becomes entitled to receive any refund with
respect to such claim, the Executive shall promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto); provided, however, if the amount of that refund
exceeds the amount paid by the Company or it is otherwise determined for any
reason that additional amounts could be paid to the Executive without incurring
any Excise Tax, any such amount will be promptly paid by the Company to the
Executive (or shall be applied to reduce any amount that Executive would
otherwise be required to pay the Company). If, after payment by the Company in
connection with an Excise Tax claim, a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest the denial of
such refund prior to the expiration of 30 days after such determination, the
Company shall have no claim against the Executive for the amount paid and such
amount shall be deemed to be in consideration for services rendered after the
date of the Termination.

 

12



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, if the payment described in Section 11(c) is
determined by the Company to be impermissible under applicable law, then no such
payment shall be made, nor shall the Company direct the Executive to pay the tax
claimed and sue for a refund.

(f) Subject to Section 11(e), the Company shall make any payment required under
this Section 11 (other than payments reimbursing the Executive for professional
fees and expenses already addressed in this Section 11) to the Executive as soon
as practicable after any Excise Tax is paid by the Executive; provided, however,
that such payments must be made before the end of the Executive’s taxable year
next following the Executive’s taxable year in which the Executive remits such
taxes. In addition, a right to a payment under this Section 11 that is incurred
due to a tax audit or litigation addressing the existence or amount of a tax
liability, such payment must be made by the end of the year following the year
in which the taxes that are the subject of the audit or litigation are remitted,
or where as a result of such audit or litigation no taxes are remitted, the end
of the year following the year in which the audit is completed or there is a
final and nonappealable settlement or other resolution to the litigation.

12. Timeline of Payments; Withholdings.

(a) Timing of Payments. All lump sum payments under this Agreement shall be paid
within 15 business days after Executive’s Separation from Service, provided,
however, that such payment may be paid within 30 days after the Executive’s
Separation from Service in the event that the Company requires the Executive to
sign a release at the time of Termination.

Notwithstanding anything in this Agreement, if the Executive is a Key Employee,
all amounts payable under this Agreement in a lump sum on account of the
Executive’s termination shall be paid in a lump-sum on the date that is six
months following the Executive’s Separation from Service (or on the date of the
Executive’s death, if earlier).

For purposes of this Section 12:

(i) The term “Key Employee” means an employee treated as a “specified employee”
under Code section 409A(a)(2)(B)(i) (i.e., a key employee (as defined in Code
section 416(i) without regard to paragraph (5) thereof)) of the Company. Key
Employees shall be determined in accordance with Code section 409A using a
December 31 identification date. A listing of Key Employees as of an
identification date shall be effective for the 12-month period beginning on the
April 1 following the identification date.

(ii) The term “Separation from Service” means mean a “separation from service”
within the meaning of Section 409A of the Code.

(b) Withholding. All payments and benefits provided pursuant to this Agreement
shall be subject to any applicable payroll and other taxes required to be
withheld.

13. Effect of Other Rights.

(a) Expenses. In addition to all other amounts payable to the Executive under
this Agreement, during the Executive’s lifetime, the Company shall pay or
reimburse the Executive for reasonable legal fees (including without limitation,
any and all court costs and

 

13



--------------------------------------------------------------------------------

reasonable attorneys’ fees and expenses) incurred by the Executive in connection
with or as a result of any claim, action or proceeding brought by the Company or
the Executive with respect to or arising out of this Agreement or any provision
hereof; provided, however, that the Company shall have no obligation to pay any
such legal fees, if (i) in the case of an action brought by the Executive, the
Company is successful in establishing with the court that the Executive’s action
was frivolous or otherwise without any reasonable legal or factual basis; or
(ii) in connection with any such claim, action or proceeding arising out of
Section 16 of this Agreement. Reimbursement of eligible expenses under this
Section 13(a) must be made before the end of the Executive’s taxable year next
following the Executive’s taxable year in which such expense was incurred. The
amount of expenses eligible for reimbursement under this Section 13(a) during a
year may not affect the expenses eligible for reimbursement in any other taxable
year.

(b) Obligations Absolute. The obligations of the Company to make the payments to
the Executive and to make the arrangements provided for herein shall be absolute
and unconditional and shall not be reduced by any circumstances, including
without limitation any set-off, counterclaim, recoupment, defense or other right
which the Company may have against the Executive or any third party at any time.

(c) Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any other Employer
and for which the Executive may qualify, nor shall anything herein limit or
reduce such rights as the Executive may have under any agreements with the
Company or any other Employer; provided, however, the terms and conditions of
compensation or benefits specifically addressed in this Agreement (e.g., the
right to severance pay for a termination of employment) shall be determined
solely in accordance with the terms of this Agreement. The terms and conditions
of compensation or benefits not specifically addressed in this Agreement shall
be determined in accordance with the applicable documents governing such
compensation and benefits (e.g., the amount and timing of payments with respect
to performance units upon a Change in Control is governed by the appropriate
long term incentive plan, and the amount and timing of benefits under the Tronox
Incorporated Defined Contribution or Defined Benefit Restoration Planed
Compensation Plans is governed by such plans), and the amount and timing of
benefits under the Company’s qualified and non-qualified defined benefit
retirement programs are governed by the applicable retirement plan.

(d) Joint and Several. Each entity included in the definition of “Employer” and
any successors or assigns shall be joint and severally liable with the Company
under this Agreement.

(e) This Agreement supersedes all prior agreements covering change in control,
including the Prior Agreement, and any other subject matter covered by this
Agreement and Executive hereby represents that the Executive has no other oral
or written representations, understandings or agreements with the Company or any
of its officers, directors or representatives covering any such subject matter
and agrees that any and all prior written agreements relating to such subject
matter shall be terminated effective as of the Effective Date of this Agreement
and shall be of no further force or effect. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any Company plan or
program of the Company or any other Employer shall be payable in accordance with
such plan or program, except as explicitly modified by this Agreement.

 

14



--------------------------------------------------------------------------------

14. Successors; Binding Agreement, Assignment.

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business of the Company, by agreement to expressly, absolutely and
unconditionally assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a material breach of
this Agreement and shall entitle the Executive to terminate the Executive’s
employment with the Company or such successor for Good Reason immediately prior
to or at any time after such succession. As used in this Agreement, the
“Company” shall mean (i) the Company as hereinbefore defined, and (ii) any
successor to all the stock of the Company or to all or substantially all of the
Company’s business or assets which executes and delivers an agreement provided
for in this Section or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law, including any parent or
subsidiary of such a successor.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s estate or designated beneficiary. Neither this Agreement nor any
right arising hereunder may be assigned or pledged by the Executive.

15. Notice. For purpose of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered, delivered by
a nationally recognized overnight delivery service or when mailed United States
certified or registered mail, return receipt requested, postage prepaid, and
addressed, in the case of the Company, to the Company at:

Tronox Incorporated

One Leadership Square

Suite 300

211 N. Robinson Avenue

P.O. Box 268859

Oklahoma City, Oklahoma 73126-8859

Attention: Chief Executive Officer

(with a copy to General Counsel)

and in the case of the Executive, to the Executive at the address set forth on
the execution page at the end hereof.

Either party may designate a different address by giving notice of change of
address in the manner provided above, except that notices of change of address
shall be effective only upon receipt.

 

15



--------------------------------------------------------------------------------

16. Confidentiality.

(a) The Executive shall retain in confidence any and all confidential
information concerning The Company and its respective business which is now
known or hereafter becomes known to the Executive, except as otherwise required
by law and except information (i) ascertainable or obtained from public
information, (ii) received by the Executive at any time after the Executive’s
employment by the Company shall have terminated, from a third party not employed
by or otherwise affiliated with the Company or (iii) which is or becomes known
to the public by any means other than a breach of this Section. Upon the
Termination of employment, the Executive will not take or keep any proprietary
or confidential information or documentation belonging to the Company.

(b) The Executive acknowledges and agrees that the Company’s remedies at law for
a breach or threatened breach of any of the provisions of this Section would be
inadequate and, in recognition of this fact, Executive agrees that, in the event
of such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement during
the pendency of any dispute involving such Section and to obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available. Upon the resolution of such dispute, any payments or benefits
required by this Agreement which were suspended during the pendency of the
dispute shall be paid or provided to the Executive if it is determined that no
breach of this Section occurred.

This Section shall survive this Agreement.

17. Release. In the event that the Company requests a release from the
Executive, in the form attached hereto as Exhibit A, then as a condition to
providing any payments or benefits under this Agreement, the Executive shall
deliver such release.

18. Amendments. If either party determines that an amendment to this Agreement
is necessary or desirable for the Agreement to remain in compliance with
applicable law, it may request such an amendment, whereupon the parties agree to
negotiate in good faith.

19. Miscellaneous. No provision of this Agreement may be amended, altered,
modified, waived or discharged unless such amendment, alteration, modification,
waiver or discharge is agreed to in writing signed by the Executive and such
officer of the Company as shall be specifically designated by the Committee or
by the Board of Directors of the Company. No waiver by either party, at any
time, of any breach by the other party of, or of compliance by the other party
with, any condition or provision of this Agreement to be performed or complied
with by such other party shall be deemed a waiver of any similar or dissimilar
provision or condition of this Agreement or any other breach of or failure to
comply with the same condition or provision at the same time or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

20. Severability. If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining

 

16



--------------------------------------------------------------------------------

provisions of this Agreement shall not be affected thereby. To the extent
permitted by applicable law, each party hereto waives any provision of law which
renders any provision of this Agreement invalid, illegal or unenforceable in any
respect.

21. Governing Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed exclusively by the laws of the
State of Delaware without giving effect to its conflict of laws rules. For
purposes of jurisdiction and venue, The Company and each Employer hereby
consents to jurisdiction and venue in any suit, action or proceeding with
respect to this Agreement in any court of competent jurisdiction in the state in
which Executive resides at the commencement of such suit, action or proceeding
and waives any objection, challenge or dispute as to such jurisdiction or venue
being proper.

22. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.

23. Section Headings. The section headings in this Agreement are for convenience
only, and they form no part of this Agreement and will not affect its
interpretation.

24. Entire Agreement. Except as provided elsewhere, this Agreement sets forth
the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TRONOX INCORPORATED By:  

/s/ Thomas W. Adams

By:  

/s/ Kelly A. Green

 

17



--------------------------------------------------------------------------------

Exhibit A

RELEASE

[            ] (“Executive”), for and in consideration of the payments and
benefits that Executive shall receive under this Agreement, hereby executes the
following General Release (“Release”) and agrees as follows:

1. Effective on the date all payments have been made by the Company to the
Executive under the Executive Employment Agreement, dated [Insert Date], between
the Company and the Executive (the “Agreement”), Executive, on behalf of
Executive, Executive’s agents, assignees, attorneys, successors, assigns, heirs
and executors, agrees to, and Executive does hereby fully and completely forever
release the Company and its affiliates, predecessors and successors and all of
their respective past and/or present officers, directors, partners, members,
managing members, managers, Executives, agents, representatives, administrators,
attorneys, insurers and fiduciaries in their individual and/or representative
capacities (hereinafter collectively referred to as the “Releases”), from any
and all causes of action, suits, agreements, promises, damages, disputes,
controversies, contentions, differences, judgments, claims, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
variances, trespasses, extents, executions and demands of any kind whatsoever
(each a “claim”), which Executive or Executive’s heirs, executors,
administrators, successors and assigns ever had, now have or may have against
the Releasees or any of them, in law, admiralty or equity, whether known or
unknown to Executive, for, upon, or by reason of, any matter, action, omission,
course or thing whatsoever occurring up to the date this Release is signed by
Executive, including, without limitation, in connection with or in relationship
to Executive’s employment or other service relationship with the Company or its
affiliates, the termination of any such employment or service relationship and
any applicable employment, compensatory or equity arrangement with the Company
or its respective affiliates (such released claims, subject to the provisos in
the next clause, are collectively referred to herein as the “Released Claims”);
provided that such released claims shall not include (i) any claims to enforce
Executive’s rights under, or with respect to, the Agreement, including with
respect to accrued or vested benefits referenced in clauses 7(b)(v), 8(c), 9(b),
and/or 10(b) of the Agreement, (ii) any claims to enforce Executive’s rights to
any indemnification or contribution under the Company’s charter or by-laws, by
contract or by law, including without limitation any rights to advancement of
funds, or to any insurance whether or not obtained by the Company or (iii) any
claims used as defenses to, or rights of set off relating to, any actions
against the Executive, Executive’s agents, assignees, attorneys, successors,
assigns, heirs and executors.

2. Notwithstanding the generality of clause (1) above, the Released Claims
include, without limitation, (a) any and all claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Civil
Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor Standards Act,
the Executive Retirement Income Security Act of 1974, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, and any and all
other federal, state or local laws, statutes, rules and regulations pertaining
to employment or otherwise, and (b) any claims for wrongful discharge, breach of
contract, fraud, misrepresentation or any compensation claims, or any other
claims under any statute, rule, regulation or under the common law, including
compensatory damages, punitive damages, attorney's fees, costs, expenses and all
claims for any other type of damage or relief.



--------------------------------------------------------------------------------

3. This means that, by signing this Release, the Executive shall have waived any
right to which the Executive may have had to bring a lawsuit or make any claim
against the Releasees based on any acts or omissions of the Releasees up to the
date of the signing of this Release.

4. Executive represents that he/she has read carefully and fully understands the
terms of this Release, and that Executive has been advised to consult with an
attorney and has had the opportunity to consult with an attorney prior to
signing this Release. Executive acknowledges that he/she is executing this
Release voluntarily and knowingly and that he/she has not relied on any
representations, promises or agreements of any kind made to Executive in
connection with Executive’s decision to accept the terms of this Release, other
than those set forth in this Release. Executive acknowledges that Executive has
been given at least twenty-one (21) days to consider whether Executive wants to
sign this Release and that the Age Discrimination in Employment Act gives
Executive the right to revoke this Release within seven (7) days after it is
signed, and Executive understands that he/she will not receive any payments due
Executive under this Release until such seven (7) day revocation period (the
“Revocation Period”) has passed and then, only if Executive has not revoked this
Release. To the extent Executive has executed this Release within less than
twenty-one (21) days after its delivery to Executive, Executive hereby
acknowledges that Executive’s decision to execute this Release prior to the
expiration of such twenty-one (21) day period was entirely voluntary.

 

    TRONOX INCORPORATED

 

   

 

Executive     Title:     Name:

 

2